Order filed November 1, 2012




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00984-CV
                                   ____________

                        IN RE PATRICIA C. DAVIS, Relator


                             ORIGINAL PROCEEDING
                              WRIT OF MANDAMUS
                                 Probate Court No. 3
                                Harris County, Texas
                            Trial Court Cause No. 411,070


                                        ORDER

      On October 29, 2012, relator, Patricia C. Davis filed a petition for writ of
mandamus. See Tex. Gov't Code Ann. § 22.221. Relator asks this Court to order The
Honorable Rory R. Olsen, Judge of Probate Court No. 3, Harris County, Texas, to set
aside his order dated June 21, 2012, entered in trial court cause number 411,070, styled
Estate of Odie Turner, Deceased. Relator claims the trial court abused its discretion in
denying her motion to transfer the underlying proceeding to Leon County.

      It appears from the facts stated in the petition that relator’s request for relief
requires further consideration and that relator will be prejudiced unless immediate
temporary relief is granted. See Tex. R. App. p. 52.8(b), 52.10.
       We therefore ORDER that the proceedings of the court below be stayed in trial
court cause number 411,070, styled Estate of Odie Turner, Deceased. Such proceedings
are stayed until final decision by this Court of relator's petition for writ of mandamus, or
until further orders of this Court.

       The real party in interest, Barbara Youngblood, is requested to file a response on
or before November 19, 2012.



                                          PER CURIAM

Panel consists of Justices Frost, Christopher, and Jamison.